Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 5/3/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 5/3/22.
Claim 1 and 6 are amended. 
	Claims 1-10 are pending.
4,	The amended title of the invention is not descriptive. A new title has been changed by Examiner Amendment to clearly indicate the invention to which the claims are directed.
Examiner's Amendment
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
6.	The application has been amended as follows:	
Amend the Title of the invention to the following:
	SEMICONDUCTO DEVICE HAVING PLURALITY OF 2T2C DRAM MEMORY CELLS.

Allowable Subject Matter

7.	Claims 1-10 are allowed.
8.	Claims 1-10 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a semiconductor device comprising a first semiconductor and a first insulator having a region surrounding the first semiconductor; a second semiconductor having a region surrounding the first insulator; a second insulator having a region surrounding the second semiconductor; a first conductor and a second conductor each having a region surrounding the second insulator; and a third insulator between the first conductor and the second conductor, wherein the second conductor is provided over the first conductor.
	Prior art also does not discloses a semiconductor device comprising a first semiconductor and a first insulator having a region surrounding the first semiconductor; a second semiconductor having a region surrounding the first insulator; a second insulator having a region surrounding the second semiconductor; a first conductor and a second conductor each having a region surrounding the second insulator; and a third insulator between the first conductor and the second conductor, wherein a width of the second conductor is larger than a width of the first conductor, and wherein the second conductor is provided over the first conductor.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825